MEMORANDUM **
Gris, Inc. appeals the Bankruptcy Appellate Panel’s decision affirming the bankruptcy court’s order sustaining the trustee’s objection to Gris, Inc.’s amended proof of claim seeking fire insurance cash proceeds held by the trustee. We have jurisdiction under 28 U.S.C. § 158(d). Mootness is a jurisdictional question that we must raise sua sponte. Baker & Drake, Inc. v. Public Serv. Comm’n (In re Baker & Drake, Inc.), 35 F.3d 1348, 1351 (9th Cir.1994). We dismiss the appeal.
Gris failed to seek a stay pending appeal of the bankruptcy court’s order disallowing Gris’ amended claim. Gris also failed to object to, appeal, or seek a stay of either the trustee’s final report, the final fee applications filed by the court-approved professionals, or the Bankruptcy Court’s subsequent order authorizing disbursement of the remaining funds. The funds have been disbursed. Consequently, this appeal is moot. See Trone v. Roberts Farms, Inc. (In re Roberts Farms, Inc.), 652 F.2d 793, 797-98 (9th Cir.1981) (dismissing appeal as moot when appellant neglected to obtain a stay pending appeal and the rights of third parties have intervened).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.